Per Curiam:
The correctness of this judgment could well be sustained un*173der Grogan v. Adams Exp. Co. 114 Pa. 523, 60 Am. Rep. 360, 7 Atl. 134.
If goods are lost or injured while in the custody of the express company, in the absence of explanation -which rebuts the presumption of negligence, it will be presumed that the loss or injury was occasioned by the negligence of the company, and the carrier will be liable for the actual value of the goods.
' In the present case no explanation was given for the failure to deliver the goods. So far as is proved they may still be in the hands of the company and be withheld from the owner.
Judgment affirmed.